Cockrill, C. J. The requirement of the statute for authenticating claims against the estates of deceased persons is not fulfilled by an affidavit made at some period in the-lifetime of the decedent, to the efiect that he was justly indebted to the affiant in a sum stated, and that nothing had. been paid or delivered toward the satisfaction of the-demand. Such an affidavit might be true when made, but not true-if applied to the facts existing at the date of the debtor’s, death. The affidavit required is the foundation for legal proceedings against the estate in the probate court, and the-claimant is not entitled to participate in the assets without' it. Birnie v. Imboden, 14 Ark., 237; Walker v. Byers, ib., 246; Alter v. Kinsworthy, 30 ib., 756. But there is no estate to proceed against nor anything-over which the probate court can assume jurisdiction until, the death of the debtor, and prior to that time no steps-can be legally taken in the matter-. Affirmed.